Citation Nr: 1218634	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder, and if so whether service connection should be granted.

2.  Entitlement to increased rating for a service-connected right shoulder disability, rated as 30 percent disabling prior to April 20, 2009 and as 40 percent disabling from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi on behalf of the RO in Montgomery, Alabama that continued a current 30 percent rating for the service-connected right shoulder disability and also denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for PTSD.

The Veteran and his spouse testified in a hearing before the RO's Decision Review Officer (DRO) in October 2007.  A transcript of the hearing is of record.

In August 2009 the RO increased the rating for the service-connected right shoulder disability to 40 percent, effective from April 20, 2009.  The Veteran's appeal for higher rating before and after that date remains on appeal before the Board.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an RO rating decision in June 2003; the Veteran did not appeal.

2.  Evidence added to the record since June 2003 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

3.  The Veteran did not participate in combat and there is no credible supporting evidence of an in-service stressor.

4.  The Veteran is right-handed.

5.  Prior to April 20, 2009, the Veteran's right shoulder disability was manifested by limitation of motion predominantly greater than 25 degrees from the side. 

6.  From April 20, 2009, the Veteran's right shoulder disability has not been manifested by ankylosis or by impairment of the humerus (fibrous union, nonunion or loss of head of the humerus).


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for higher rating for the right shoulder disability before and after April 29, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In the decision below, the Board reopens the previously-denied claim of entitlement to service connection for PTSD for consideration of the merits.  As this represents a complete grant of the request to reopen the claim, no discussion of VA's duty to notify and assist regarding "new and material evidence" is necessary.

Although full VCAA notice was not provided until after the initial adjudication of this claim, the Board finds there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded a hearing before the RO's Decision Review Officer (DRO) in which the Veteran and his spouse presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and for service connection.  The DRO did not specifically seek to identify any pertinent evidence not currently associated with the claims, but this was not necessary because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has been afforded appropriate VA examination in regard to the rating issue on appeal.  He has not been afforded a VA examination in regard to the claim for service connection for PTSD, but as there is no credible supporting evidence of an in-service stressor, an examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  Moreover, the Veteran has not reported, and the evidence of record does not show, continuity of PTSD symptomatology since service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

New and Material Evidence

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Also, Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  A claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  

Evidence and Analysis

The RO denied service connection for PTSD by a rating decision in June 2003.  The Veteran submitted a timely Notice of Disagreement (NOD) in July 2003, and the RO issued a Statement of the Case (SOC) in June 2004.  The Veteran did not thereafter file a substantive appeal.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie, 24 Vet. App. 242, 251-52.  Thus, the July 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302; 20.1105 (2011).  

The June 2003 rating decision specifically denied service connection for PTSD based on a determination that although the Veteran had shown a diagnosis of PTSD he had not shown the in-service stressor actually occurred.

The evidence of record at the time of the June 2003 rating decision consisted of service treatment records (STRs), service personnel records, and the Veteran's account of in-service stressors.  Specifically, the Veteran asserted the following: (1) that during basic training he witnessed the suicide by hanging of a fellow recruit; (2) that while serving on the USS Nimitz he witnessed the accidental decapitation of a shipmate; (3) that while service on the Nimitz he discovered the body of a shipmate who had committed suicide by hanging; (4) that while serving on the Nimitz he witnessed an aircraft miss its landing and crash at sea, resulting in the deaths of the flight crew; and, (5) that while on shore duty he witnessed the death of a friend in an automobile accident.   The file also included VA mental health clinic (MHC) outpatient treatment records dated in October 2002 showing diagnoses of PTSD, depression and polysubstance dependence in remission and a VA psychiatric examination in March 2003 showing diagnosis of PTSD, major depressive disorder and history of polysubstance abuse.

Evidence received since June 2003 includes the following the October 2007 DRO hearing in which the Veteran provided additional details about the stressors he had previously reported.  Specifically, he testified the boot camp suicide happened in approximately November 1985, the accidental decapitation on the Nimitz happened in approximately September or November 1986, and the fatal aircraft accident on the Nimitz happened in approximately November or December 1986. Although the stressors he reported were redundant of those previously considered by the RO, the additional details provided by the Veteran related to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  They are accordingly material and sufficient to reopen the claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is granted to that extent.

Service Connection for PTSD

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Disability proximately due to or a result of service connected disability shall be service connected.  38 C.F.R. § 3.310.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Board acknowledges at the outset that claimed for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran is shown to be diagnosed with PTSD and depression, which has in turn been variously characterized as depression, depression not otherwise specified (NOS), depressive disorder not otherwise classified (NEC), neurotic depression and major depressive disorder (MDD). 

There is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  However, as noted below the RO specifically denied service connection for depression on a direct basis by an unappealed rating decision in June 2005 and on a secondary basis (as secondary to the service-connected right shoulder disability) by an unappealed rating decision in April 2008.  Accordingly, the only diagnosed acquired psychiatric disorder on appeal before the Board is PTSD.

Service treatment records (STRs) show no indication of a psychiatric disorder.  In April 1987 the Veteran was injured when a steel A-frame rolled with the ship's motion and struck him on the right shoulder; he was subsequently medically discharged due to a right shoulder disability, for which he receives VA disability compensation.  The right shoulder injury is currently the Veteran's only service-connected disability.

As noted above, the Veteran has asserted the following in-service stressors: (1) that during basic training he witnessed the suicide by hanging of a fellow recruit; (2) that while serving on the USS Nimitz he witnessed the accidental decapitation of a shipmate; (3) that while service on the Nimitz he discovered the body of a shipmate who had committed suicide by hanging; (4) that while serving on the Nimitz he witnessed an aircraft miss its landing and crash at sea, resulting in the deaths of the flight crew; and, (5) that while on shore duty he witnessed the death of a friend in an automobile accident.   

VA MHC outpatient treatment notes show the Veteran was clinically diagnosed by a VA psychiatrist in October 2002 as having PTSD, depression and history of polysubstance dependency in remission.  In the same month a VA psychologist noted the Veteran's claimed stressors as cited above and diagnosed mild-to-moderate PTSD.  Clinical impressions of PTSD and depression have been continued in MHC notes through April 2011.

The Veteran had a VA psychiatric examination in March 2003 in which he reported the five stressors cited above.  He also reported he had begun receiving psychiatric treatment for diagnosed chronic depression in early 2003, although symptoms had been present for more than two years.  The examiner performed a mental status examination (MSE) and noted observations in detail.  The examiner diagnosed chronic PTSD, major depressive disorder (MDD) and history of polysubstance abuse, but did not provide an opinion regarding the etiology of any of these diagnoses.
  
 Based on the clinical diagnosis of depression cited above, the RO considered entitlement to service connection for depression but denied service connection specifically for depression by a rating decision in June 2004.  The Veteran was notified of the decision but did not appeal.

The Veteran was interviewed by a VA rehabilitative psychologist in May 2005 who noted an impression of PTSD symptoms due to witnessing an accidental decapitation aboard ship.  The psychologist diagnosed depression with psychotic features, possibly PTSD.
  
A VA mental health intake consult in May 2007 states the Veteran presented reporting a recent episode of suicide ideation provoked by his extreme physical pain.  The psychologist stated the Veteran appeared to be experiencing some psychological distress, particularly related to pain, and diagnosed depressive disorder not otherwise specified (NOS).

The Veteran testified before the RO's DRO in October 2007 that he observed a suicide by hanging in boot camp, in approximately November 1985.  He also found the body of another suicide by hanging aboard the Nimitz, but was unable to remember an approximate date.  Also on the Nimitz he witnessed the accidental decapitation of a shipmate in approximately November 1986.  The Veteran also witnessed an aircraft crash while trying to land on the Nimitz; he believed it must have been in November or December 1986 because it was the North Atlantic and very cold.  Finally, he witnessed the death of a friend in an automobile crash.  The Veteran was unable to remember the names of any of the victims of the incidents he cited.  

The Veteran's service representative submitted an internet article regarding the history of the USS Nimitz that refers to a fatal aircraft crash in 1982, three years before the Veteran entered service.  The article is silent regarding any subsequent fatal accidents during landings or takeoffs.  

The Veteran submitted a Statement in Support of Claim in October 2007 requesting service connection for depression and anxiety as secondary to his service-connected right shoulder disability, citing impairment of his ability to concentrate and general depression caused by his physical inability to function at his previous capacity.  The RO subsequently issued a rating decision in April 2008 that denied service connection for depression on a secondary basis; the Veteran did not appeal that decision.

The Veteran had a VA psychiatric examination in January 2008, performed by a psychologist who reviewed the claims file.  The examiner performed an MSE and noted observations in detail.  The examiner diagnosed depressive disorder not otherwise specified (NOS) but did not diagnose PTSD.

Although the VA examiner cited above did not diagnose current PTSD, VA mental health treatment notes from February 2009 through April 2011 show continued diagnosis of PTSD and depression NOS.  The Board accordingly finds at the outset that the Veteran is shown to be competently diagnosed with PTSD. See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (holding that if a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor).   

Accordingly, the first element of service connection - medical evidence of diagnosis - is met.  However, just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As noted above, service connection for PTSD also requires credible supporting evidence that an in-service stressor occurred and a link between such stressor and the diagnosed disorder.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  In this case, the Board finds that none of the Veteran's five claimed in-service stressors are related to combat.  The file does not show, and the Veteran does not contend, that he was exposed to combat during service.

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West, 7 Vet. App. 70, 76; Zarycki, 6 Vet. App. 91, 98.  

In this case none of the Veteran's claimed stressors have been corroborated by service records.  The RO submitted a request in November 2007 to the Service Department via the Personnel Information Exchange System (PIES) for confirmation of the Veteran's claimed stressors, and in response, the Joint Services Center for Research of Unit Records (JSRRC) reported that the command history for the USS Nimitz showed no aircraft accidents in November-December 1986, although in September 1986 an A7-E Corsair II crashed into the Norwegian Sea during routine operations; the pilot was missing and presumed dead.  The other two stressors aboard the Nimitz cited by the Veteran (shipboard suicide and accidental beheading) were not shown in the Nimitz history.  The Veteran's other claimed stressors of suicide during boot camp and death of a friend in an automobile accident were not verifiable because the Veteran had been unable to produce names or other data that would permit the Service Department to search.

In specific regard to the cited aircraft crash, the September 1986 crash confirmed by the Service Department is not consistent with the stressor claimed by the Veteran.  The Veteran reported to an examiner in May 2003 that the aircraft  he observed was a helicopter that crashed while landing on the Nimitz and killed multiple (reportedly six or seven) crew members, whereas the Corsair II that was lost in September 1986 is a type that carries no crew other than the pilot.  Further, there is no indication the aircraft crashed while landing on the ship (which would have been customarily recorded in the ship's history) or that any other deaths occurred (which would also have been customarily recorded).  Accordingly, the ship's history, as provided in the documents submitted on behalf of the Veteran and in the documents researched by JSRRC, actually disproves the stressor reported by the Veteran.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  A veteran is competent to report events during service; he is also competent to report the onset and continuity of symptoms.  Layno, 6 Vet. App. 465, 470.  However, the Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case the Veteran's correspondence and testimony were offered to show certain in-service stressors, but as noted above lay testimony alone is not enough to show a noncombat-related stressor.  Further, the Veteran has not asserted, and the medical evidence of record does not show, that he has had continuous symptoms of PTSD since his discharge from service.

 In sum, the Board has found the Veteran's diagnosed PTSD is not shown to be related to a stressor in service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 40, 54. 

Evaluation of Right Shoulder Disability

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the arm and shoulder are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5200 through 5203.  The rating criteria distinguish between the major (dominant) and minor (non-dominant) extremities; because the Veteran is right-handed the criteria for the dominant extremity apply to the right shoulder disability.

The Veteran's disability has been rated under the criteria of DC 5201 (limitation of motion of the arm).  Under DC 5201, a rating of 20 percent is assigned for limitation of motion to shoulder level (dominant and non-dominant) or limitation to midway between side and shoulder level (non-dominant).  A rating of 30 percent is assigned for limitation to midway between side and shoulder level (dominant) or to 25 degrees from the side (non-dominant).  A rating of 40 percent is assigned for limitation to 25 degrees from the side (dominant).

Also potentially applicable is DC 5203 (impairment of clavicle or scapula).  Under DC 5203, a rating of 10 percent is assigned for malunion or for nonunion without loose movement, whether dominant or non-dominant.  A rating of 20 percent is assigned for nonunion with loose movement or for dislocation, dominant or non-dominant.

DCs 5200 (ankylosis of scapulohumeral articulation) and 5202 (other impairment of the humerus with flail shoulder, false flail shoulder, fibrous union, recurrent dislocation or malunion with deformity) are not applicable because the Veteran is not shown to have any of these symptoms.

Under VA criteria, normal range of motion (ROM) of the shoulder is forward elevation and flexion from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above; and, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath, 1 Vet. App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected disability herein decided.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

By way of background, a November 1989 RO rating action granted service connection for a right shoulder disability and assigned an initial 30 percent disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2011); see also Buie, 24 Vet. App. 242, 251-52.  As such, the November 1989 rating action became final in regard to the initial rating assigned.  Thereafter, a rating decision in June 2003 confirmed and continued the 30 percent rating.  

The Veteran's instant request for increased rating was received by the RO in March 2005.  The Board has considered evidence of severity of disability from March 2004, one year prior to receipt of the claim.  38 C.F.R. § 3.400.

A VA PC note in March 2004 showed current abduction limited to 45 degrees.

VA occupational therapy (OT) notes dating from June 2004 to August 2004 show the Veteran complained of chronic shoulder pain from previous surgeries, which he reported to be of 8-9/10 severity.  Current ROM was 0 to 20 in flexion and abduction of the right upper extremity (RUE).  Strength and grip strength were within normal limits and the Veteran was assessed as being independent in all functional areas.  

The Veteran presented to the VA orthopedic clinic in February 2005 complaining of continued right shoulder pain.  He reported being bothered by any movement and stated that neither physical therapy nor injections had provided much relief.  Physical examination showed the shoulder to be tender to palpation over the acromioclavicular (a.c.) joint and markedly tender over the biceps tendon.  Active forward flexion and abduction was limited to about 45 degrees; passive flexion was limited to about 90 degrees although the Veteran was actively resisting the examiner.  Strength was about 4/5.  The examiner was unable to test the Veteran's apprehension secondary to guarding.  Magnetic resonance imaging (MRI) was difficult to read but the radiologist did read a possible partial thickness tear of the supraspinatus tendon.  The assessment was adhesive capsulitis.  The examiner gave the Veteran an injection and stated surgery would not benefit the Veteran unless ROM could first be improved via physical therapy.

The Veteran had a VA chronic pain clinic consult in April 2005 in which he reported current and average pain of 8/10 severity and worst pain of 9/10 severity.  The Veteran asserted that his chronic pain caused 8/10 interference in relations with other people; 9/10 interference with general activity and mood; and, 10/10 interference with ability to walk, to sleep and to enjoy life.

The Veteran was interviewed by a VA rehabilitative psychologist in May 2005.  He reported he currently drove a truck but had been restricted from driving due to the pain medications he was taking for his shoulder disability.  The Veteran reported constant burning, stinging and aching in the shoulder and he endorsed occasional redness and swelling.  The Veteran reported being able to sit for 10 minutes, although he was observed to sit still for 45 minutes.  He also reported being able to walk 1.5 blocks and to stand approximately 45 minutes.  The Veteran endorsed numbness in the fingers of his right hand and weakness in the entire right arm.  Increased pain was associated with activity and cold, wet weather.  The Veteran was noted to be taking prescription-strength pain relievers.  Current pain ratings were 8/10 at best, 10/10 at worst and 9/10 current.
 
In a VA initial pain assessment in June 2005 the Veteran reiterated pain of 8/10 severity at best and 9/10 at worst.  The Veteran stated pain was made worse by movement, lifting or bending, some activity, cold weather, standing and some lying down.  The pain was better with massage, some activity, medication, imagery, heat and some lying down.  The Veteran endorsed having had some relief from injections/blocks, antidepressants, some narcotics and transcutaneous electrical nerve stimulation (TENS) unit.  He reported having had no relief from surgery, nonsteroidal medications and some narcotics.  The Veteran reported severe impact of pain on employment, walking and sleeping; moderate-to-severe impact on sex life; moderate limitation on hygiene, household chores, riding in car and driving; mild limitation of social life and mood; and, no limitation of appetite or hobbies.

Another VA pain clinic note dated in June 2005 noted chronic shoulder and back pain.  The Veteran complained of pain all day that sometimes awakened him from sleep.  He characterized the pain as variable, sharp and knife-like with certain movements, and aching at the baseline.  The Veteran endorsed radiation up the neck to the upper trapezius and down to the elbow; he also reported occasional tingling of the fingers.  The Veteran was observed to grimace while shaking hands with the right hand.  Motor strength was 5/5 in the bilateral upper extremities but testing was limited because the Veteran winced and retracted the right arm during testing.  There was mild atrophy of the right RUE compared to the left.  ROM was severely limited, with active abduction limited to 30 degrees and passive abduction to 45 degrees, at which point the Veteran yelled with pain.  The clinical impression was right shoulder adhesive capsulitis/arthritis/likely rotator cuff tear with chronic shoulder pain productive of limitation of daily function.   

VA orthopedic clinic treatment notes in January 2006 state the Veteran reported having had multiple dislocations of the right shoulder.  Surgery in 1986 had helped, but he subsequently had a repeat injury that caused him to start dislocating again.  He had two surgeries thereafter and has now been told that no further surgery can help him.  Examination showed well-healed scars and mild tenderness to palpation. Active ROM was limited to 70 degrees forward flexion, 50 degrees abduction, 45 degrees internal rotation and 15 degrees external rotation.  Passive ROM was the same as active, plus 5 degrees.  Muscle strength was 4/5 throughout the shoulder girdle and 5/5 distally.   X-rays showed no real degenerative joint disease (DJD) and the glenohumeral joint was within normal limits.  The clinician's impression was arthrofibrosis of the right shoulder.  The examiner stated that since the Veteran had already had 10 injections into the shoulder and was uninterested in physical therapy it was difficult to offer him any conservative therapy.  

The Veteran had a VA examination of the shoulder in March 2006 in which he denied shoulder dislocations but endorsed shoulder pain with decreased ROM; he complained that physical therapy made symptoms worse instead of better.   He stated he was still able to work as a truck driver, although shifting gears was difficult.  He reported being unable to participate in sports or to reach above his head.  On examination the Veteran was able to flex and abduct to 35 degrees, although recently in the orthopedic clinic (as cited above) he had flexed to 70 degrees and abducted to 50 degrees.  Repetitive use caused no further loss of motion due to pain, weakness, fatigue or incoordination.  X-ray showed no bony abnormality.  The examiner stated the ROM recorded by the orthopedic clinic, when the Veteran was not being evaluated for compensation, would likely be more reliable.  The examiner's assessment was arthrofibrosis of the right shoulder.

Private treatment records from Dr. William Garth show the Veteran reinjured his right shoulder in June 2007 in a workplace accident.  In September 2007 Dr. Garth performed an arthroscopically aided anterior capsulorraphy, revision acromioplasty and distal clavicle resection as well as repair of the supraspinatus with side-to-side approximation.

VA MRI of the right shoulder in July 2007 showed an impression of evidence of anterior capsular injury, with capsular stripping and attenuation of the middle glenohumeral ligament (MGL).  However, the rotator cuff tendons were intact.

Private treatment from Dr. Martin Jones in August 2007 show minimal ROM, with abduction to about 20 degrees, flexion to about 10-15 degrees and extension to about 10 degrees.  Dr. Jones stated the Veteran appeared to have recurrent rotator cuff tear.  X-rays showed no current dislocation or other acute findings.

The Veteran presented to the VA PCC in August 2007 complaining of having reinjured his shoulder at work during the past June.  The Veteran was not currently working because he was receiving worker compensation.  During clinical examination the Veteran was unable to raise his arm beyond 20 degrees secondary to pain.  At the Veteran's request the clinician provided a letter attesting the Veteran had aggravated a service-connected disability at work.

(During the period September 19, 2007, to May 1, 2008, the Veteran was temporarily rated at 100 percent due to surgery and convalescence, after which he reverted to the 30 percent rating.)

The Veteran testified before the RO's DRO in October 2007 that after surgery in September he now had constant shoulder pain going deep down into the joint, through the biceps and into the elbow.  Prescription medication helped somewhat, but the pain was constant.  The shoulder would occasionally have swelling, heat or redness around the scar.  The Veteran was currently working as a truck driver, and his right shoulder disability made it difficult to shift gears.  The Veteran also found it difficult to do household chores or to work with tools.  He found himself missing about one month of work out of the year due to pain.  The Veteran's wife also testified that she had known the Veteran for 20 years and he was now unable to do the activities he could formerly do.

The file contains an independent medical evaluation by Dr. Paul Savage in March 2008, apparently performed in support of the Veteran's worker compensation claim.  The Veteran reported pain was made worse by reaching, lifting or stretching, and nothing helped reduce his back and shoulder pain except prescription-strength medication.  Pain also interfered with the Veteran's sleep.  Physical examination showed one large scar and multiple small scars. There was tenderness around the AC joint and the supraspinatus area. The Veteran complained of decreased sensation in the finger of the left hand, but sensation in the right hand appeared to be normal.  ROM of the right shoulder showed full abduction, but painful; there was limited internal rotation and the Veteran could only touch the side of his hip, not his spine.  Apprehension sign was normal; neurological examination showed normal motor function although there was some atrophy of the right shoulder musculature compared to the left.  Dr. Savage diagnosed severe tendinitis resulting from multiple traumas and dislocations, postoperative from four surgeries, and osteoarthritis.  Dr. Savage stated an opinion that 80 percent of the Veteran's problem was present prior to his most recent workplace injury, which had not been very traumatic.  Dr. Savage also stated the Veteran was not currently able to do his regular job and would have residual permanent restrictions of the right upper extremity (RUE) consisting of no overhead work and limited lifting of weight. 

MRI of the right shoulder by a private provider in March 2008 showed no current labral tear or rotator cuff tear, but showed postsurgical and tendinopathic changes of the cuff and subacromial decompression with partial resection of the acromion and clavicle.

A VA PCC note in May 2008 stated the Veteran continued to experience postoperative shoulder pain and was currently unable to abduct more than 15 degrees due to pain.

(During the period June 18, 2008, to January 1, 2009, the Veteran was temporarily rated at 100 percent due to surgery and convalescence, after which he reverted to the 30 percent rating.)

Dr. William Garth submitted a letter to VA in June 2008 asserting the Veteran continued to suffer from right shoulder pain and had been unable to perform work duties since surgery in September 2007.  The Veteran's work status would be reevaluated after diagnostic arthroscopy later that month.

The Veteran had a residual functional capacity assessment by SSA in June 2008, prepared to predict the Veteran's functional capacity 12 months after onset (i.e., June 2009).  The examiner stated the Veteran was alleging symptoms of shoulder pain, and although the Veteran's statements appeared to be fully credible he should be expected to be able to perform some work prior to the 12-month period since his last surgery, with appropriate restrictions.

The Veteran had a functional capacity assessment by The Workplace in October 2008 in which he was determined to be capable of performing light duty as defined by standards of the United States Department of Labor.

Progress notes from Dr. Garth in January 2009 show full ROM of the right shoulder, but painful, with good strength.  The diagnosis was rotator cuff tendinosis. The Veteran was advised to avoid heavy lifting or repetitive overhead activity.

The file contains a vocational report by Corvel, prepared in January 2009.  The examiner noted the Veteran had been cleared to return to work in December 2008 at the light physical demand level, with 4 percent permanent impairment relating to the whole person.  The examiner identified a number of sedentary and light-duty occupations compatible with the Veteran's training and educational background.  
      
The Veteran had a VA general medical examination in June 2009 for the purpose of assessing employability.  The examiner reviewed the claims file and noted the Veteran's service-connected right shoulder disability, with five previous surgeries.  The Veteran reported current symptoms of constant severe burning pain, aggravated by lifting or by lying on it.  Pain was described as constant, without flare-ups.  The examiner also noted nonservice-connected left shoulder disorder, back disorder, heart condition and bilateral knee disorder.  Physical examination showed right shoulder scars that did not cause functional limitation of the shoulder.  Muscle strength was 5/5.  ROM was flexion 0 to 15 degrees and abduction, internal rotation and external rotation each 0 to 10 degrees with objective evidence of pain after repetitive motion but no additional limitation of function.  X-ray of the shoulder, when compared to previous study in March 2006, showed slight widening of the AC joint but no acute fractures or dislocations.  The examiner diagnosed recurrent rotator cuff tears, surgically resolved with residual pain and limited motion.

The examiner stated the Veteran's right shoulder disability may interfere with heavy physical labor but should not preclude light physical or sedentary work despite the very limited ROM of the right shoulder.  The Veteran was noted to be not employed.  Impairment of activities of daily living (ADLs) was assessed as moderate impairment of chores and exercise and mild impairment of bathing, dressing and grooming.       
  
In August 2009 the RO issued a rating decision that denied entitlement to a TDIU; however, the rating decision increased the evaluation for right shoulder disability from 30 percent to 40 percent effective from April 20, 2009, because that was the date the claim for TDIU was received by the RO.

SSA disability determination and transmittal in March 2010 shows disability benefits were granted effective from June 2007 for disorders of muscle ligaments and fascia (primary diagnosis) and affective/mood disorders (secondary diagnosis).  The medical treatment records consulted by SSA are on file, and consist for the most part of VA treatment records.
     
On review of the evidence above, the Board finds that prior to April 20, 2009, the Veteran's right shoulder disability more closely approximated the criteria for the currently-assigned 30 percent rating.  Rating at the higher 40 percent level requires limitation of motion to 25 degrees from the side (DC 5201).  The Veteran's ROM was limited to 20 degrees on two occasions: in August 2004 (VA outpatient clinic) and in August 2007 (Dr. Martin records and VA PCC).  However, on six other occasions he had ROM significantly greater than 25 degrees: 45 degrees in March 2004 (VA PCC), 45 degrees in February 2005 (VA orthopedic clinic), 30 degrees in June 2005 (VA pain clinic), 70 degrees in January 2006 (VA orthopedic clinic), 35 degrees in March 2006 (VA examination) and full ROM in January 2009 (Dr. Garth).  The Veteran's ROM during the period was therefore predominantly greater than 25 degrees.  (The Veteran had ROM limited to 15 degrees in May 2008, per VA PCC notes, but that was a convalescent period during which he is rated at 100 percent.)

Considering other diagnostic codes, the Veteran is shown to have frequent dislocations, which is squarely within the criteria for the currently-assigned 30 percent rating under DC 5202.  Higher rating under that DC is predicated on either fibrous union of the humerus, nonunion of the humerus (false flail joint) or loss of head of the humerus (flail shoulder), none of which are shown.  Rating higher than 30 percent is also available under DC 5200 (ankylosis) intermediate between favorable and unfavorable, but there is no medical evidence of ankylosis (defined as scapula and humerus moving as one piece) to any degree.

Turning to the period from April 20, 2009, the Veteran's currently assigned 40 percent is the highest schedular rating available under DC 5201 (limitation of motion).  Rating higher than 40 percent is available for ankylosis (DC 5200) or for fibrous union/nonunion/flail shoulder (DC 5201) but the Veteran is not shown to have any of those disorders so the DCs are not appropriate for rating.

The Veteran is not shown to have met the criteria for rating higher than 30 percent during any distinct period prior to April 20, 2009, or to have met the criteria for a rating higher than 40 percent during any distinct period after that date.  Accordingly, "staged ratings" are not for application.  Hart, 21 Vet. App. 505
 
The Veteran is shown to have DJD of the shoulder, but his currently-assigned ratings satisfy the minimum 10 percent requirement articulated in VAOPGCPREC 09-98 and Lichtenfels, 1 Vet. App. 484.

The Board has considered whether higher rating should be granted for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  In this case, those factors are included in the rating criteria under which the current rating has been assigned.  Further, the Veteran was able to achieve the ROM shown despite the presence of pain and other DeLuca factors, and medical examination did not show increased loss of function after repetitive motion.  The Board concludes that higher compensation is not warranted under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

As noted above, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his statements to various medical providers and the testimony offered by the Veteran and his wife before the RO's DRO.

A veteran is competent to competent to report the onset and continuity of symptoms; Layno, 6 Vet. App. 465, 470.  Similarly, the Veteran's wife is competent to provide eyewitness testimony in regard to the Veteran's visible symptoms.  However, even affording full competence and credibility to the lay evidence of record, nothing therein shows the Veteran's disability has more closely approximated the schedular criteria for higher rating.  Although the Veteran apparently sincerely believes that he should receive higher compensation, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the degree of disability.  See 38 C.F.R. § 4.1. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's right shoulder disability, and while the Veteran's service-connected disability is productive of pain and functional impairment, those manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right shoulder disability and referral for consideration of extraschedular rating is not warranted.

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the RO specifically considered and denied the Veteran's claim for TDIU by rating decisions in August 2009 and April 2010.  Further, as noted above, competent medical opinions by Corvel in January 2009 and by a VA examiner in June 2009 state the Veteran's right shoulder disability does not prevent him from performing sedentary work or even light-duty occupations.  The Board accordingly finds the rating claim on appeal does not raise a claim for TDIU.

Based on the evidence and analysis above the Board finds the criteria for higher evaluation for the service-connected right shoulder disorder are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for an acquired psychiatric disorder is denied.

A rating in excess of 30 percent for right shoulder disability prior to April 20, 2009, and in excess of 40 percent from that date, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


